Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 1 of 25




                Exhibit H
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 2 of 25




Macquarie Holdings (USA), Inc. v. Khristina McLaughlin
       v. Macquarie Capital (USA), Inc.
AAA Case No. 01-17-0007-1828
Rulings on Breach of Contract by McLaughlin and Retaliation by Macquarie


                                                                                    July 11, 2019


I. Summary

       Macquarie seeks a declaratory judgment that McLaughlin’s federal lawsuit violated the

Parties’ Arbitration Agreement to resolve their disputes through “strictly confidential

arbitration”. McLaughlin counterclaims that, beginning October 23, 2017, Macquarie unlawfully

retaliated against her for engaging in statutorily-protected activity. Macquarie bears the burden

of proof on its contract claim, and McLaughlin bears that burden on her retaliation claim. Based

on the record as a whole, including extensive briefing by counsel, I conclude that Macquarie

prevails on its contract claim and on its defense to McLaughlin’s retaliation claim. References to

Claimant Macquarie’s exhibits are “CX #” and to Respondent McLaughlin’s are “RX #”.

II. Macquarie’s Claims of Breach of Contract and Damages

       McLaughlin’s Employment Agreement with Macquarie, dated May 5, 2017 (CX 22),

provided (at page 8), under the heading “Arbitration Agreement”, a very clear statement about

the centrality of arbitration to their employment relationship: “You agree that the Arbitration

Agreement attached to this Agreement as Annex A applies to the terms and conditions of your

employment with the Employer [Macquarie]. By accepting this Agreement, you affirmatively

indicate your agreement to the terms set forth therein. Both you and the Employer [Macquarie]


                                                 1
         Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 3 of 25




understand that by agreeing to the terms of the Arbitration Agreement, both are giving up any

constitutional or statutory right they may possess to have covered claims decided in a court of

law before a judge or a jury.”

       The “annex A” attached to the Agreement, titled “Arbitration Agreement”, is a 3-1/2

page document in the same format and font as the attached Employment Agreement. The

provision of the Arbitration Agreement most relevant to this breach of contract claim is headed

“Arbitration Procedure” and provides: “As a condition of your employment with Macquarie, you

agree that any controversy or claim arising out of or relating to your employment relationship

with Macquarie, the terms and conditions of your employment or the termination thereof, must

be submitted for final and binding resolution by a private and impartial arbitrator, to be jointly

selected by you and Macquarie.”

       This contract language could not have been clearer: disputes were to be resolved through

confidential arbitration. Alerted by McLaughlin’s attorney to her intent to litigate employment

claims against Macquarie, the company emailed him a letter, dated November 17, 2017,

attaching the employment agreement with the Arbitration Agreement, and highlighting that “the

arbitration shall be strictly confidential”. McLaughlin’s attorney at 2 PM emailed Macquarie’s

letter to her. Nonetheless, at 4 PM that same afternoon, November 17, 2017, Mclaughlin’s

Complaint was filed in federal court.

       Macquarie was thus forced to move in federal court to (a) transfer the case into

arbitration where it clearly belonged, and (b) seal McLaughlin’s Complaint to preserve the

proceeding’s confidentiality. That the Complaint was filed in court late Friday afternoon

significantly complicated Macquarie’s efforts to seal the file. I take arbitral notice that late-

                                                  2
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 4 of 25




Friday filings require efforts by several lawyers and staff to contest, especially when the

Complaint’s contents, as here, are inflammatory and the media have, as here, been alerted. Crisis

litigation is expensive. That Macquarie succeeded in obtaining Judge Marrero’s later-evening

approval for sealing the file on such short notice and over McLaughlin’s opposition was a

significant achievement. That the Complaint nonetheless went public (and viral) electronically,

before the court’s sealing process was completed between Friday and Monday, rewarded

McLaughlin’s legal team’s strategy of filing close to the court’s Friday closing time.

       McLaughlin’s publicly-filed Complaint was preceded by her obtaining through her

attorney an interview with Bloomberg News. She provided the basis for a self-serving

Bloomberg report on November 20, 2017 (CX 17) related to allegations in the Complaint and her

negative opinions of Macquarie. On November 20, that Bloomberg report was the most-read

business article related to Australia; was in the top 20 of most-read business articles; and was the

fourth most-read article about Macquarie in all of 2017. This obliteration of confidentiality was

predicted, indeed promised, by McLaughlin’s first attorney from the outset of communications

with Macquarie on her behalf: The threat of devastating publicity was frankly used as leverage

for a $12 million settlement, a tactic allegedly useful with other employers. (CX 24). These

threats were implemented through the Bloomberg interview and the Complaint’s filing.

       Judge Abrams, on August 7, 2018, granted Macquarie’s motion to compel arbitration and

stayed the court case, finding that the Employment Agreement “clearly mandates confidential

arbitration of any claims arising from her employment”, and that McLaughlin “clearly assented

to these terms when she accepted the agreement”. McLaughlin v. Macquarie Capital (USA) Inc.,

2018 U.S. Dist. LEXIS 134401 (S.D.N.Y. Aug. 7, 2018). According to the court, McLaughlin

lacked “a valid basis . . . to argue” that she was not bound by the Arbitration Agreement, and that
                                                 3
         Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 5 of 25




she had “clearly assented” to confidential arbitration in her employment agreement which

included the Arbitration Agreement. Thus, almost nine months of federal court litigation were

consumed in the glare of world-wide publicity generated by McLaughlin over a dispute

manifestly subject to confidential arbitration. McLaughlin was now remanded to the private

forum contemplated by her employment agreement, having failed to convince the court that she

had “a valid basis” to avoid confidential arbitration.

        Confronted with Macquarie’s claims of breach of contract and resultant damages,

McLaughlin deployed two consecutive teams of lawyers to allege (a) her arbitration and

confidentiality obligations were void as against federal and New York public policy; (b) her

aggressive pursuit of litigation and publicity rather than confidential arbitration was the fault of

her first attorney, and not McLaughlin; (c) she was unaware of the confidential Arbitration

Agreement, so she should not be held accountable for breaching it; and (d) McLaughlin was

unaware that, by filing her Complaint in federal court, all the contents could be disclosed

worldwide. That first attorney (henceforth “Attorney A”) has come under withering criticism by

McLaughlin as overly aggressive and the main cause of her potential liability.*

        A. McLaughlin’s Public Policy Arguments Are Unpersuasive

        McLaughlin urges that NY CPLR 7515 (a)(3), effective July 11, 2018, should void

Macquarie’s confidential arbitration agreement to the extent it covers sexual harassment; or, at

least, it should serve as a public policy basis to deny damages for McLaughlin’s breach of that

agreement. Here, the at-issue Arbitration Agreement, executed and effective May 5, 2017,

preceded the New York legislation by more than a year. A canon of statutory construction is that

federal or state legislation must clearly state that it is retroactive in order to be accorded

                                                   4
         Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 6 of 25




retroactivity. Statutory coverage of “any” contract is insufficiently specific to reach back to pre-

existing ones like this Arbitration Agreement.

       McLaughlin also argues that her Bloomberg interview and Complaint were protected

activity under the National Labor Relations Act (“NLRA”) and that any employer-imposed

confidentiality/nondisclosure obligation should face statutory prohibition. However, the

employee-conduct policies, at issue in McLaughlin’s cited National Labor Relations Board

cases, were held to be so broad as to deter protected employee communications about working

conditions, to the extent the policy restrictions could discourage access to the NLRB. Here, by

contrast, Macquarie provided several internal channels for McLaughlin to pursue workplace

grievances, forbade retaliation for exercising these rights (see last paragraph of Arbitration

Agreement, CX 22), and, except for reasonable coordination with the public relations staff,

freedom to communicate with the media. (CX 84).

       Contrary to McLaughlin’s argument, NLRA’s protection of employees’ concerted

activity does not override the public policy of encouraging arbitration pursuant to the Federal

Arbitration Act and numerous decisions by the U. S. Supreme Court. McLaughlin tried similar

public policy arguments before Judge Abrams, but they were rejected as lacking any authority

and ignoring contrary Supreme Court decisions. The court also rejected as precedent for

invalidating the confidential arbitrability of this dispute “the uncontroversial proposition that

confidentiality provisions in FLSA settlement agreements are contrary to public policy because

they may incentivize employers not to comply with the statute”. Confidentiality has long been an

inducement for private parties to use the private process of arbitration. Indeed, as provided in

AAA’s Employment Arbitration Rules (the “EAR”): “23. Confidentiality. The arbitrator shall

maintain the confidentiality of the arbitration and shall have the authority to make appropriate
                                                  5
         Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 7 of 25




rulings to safeguard that confidentiality, unless the parties agree otherwise or the law provides to

the contrary.” According to EAR 1: “The parties shall be deemed to have made these rules a part

of their arbitration agreement whenever they have provided for arbitration by the American

Arbitration Association....” Accordingly, based on the Parties’ confidential Arbitration

Agreement, and no law to the contrary, I find no public policy reason to excuse or justify

McLaughlin’s foregoing arbitration and filing her Complaint in court to maximum self-generated

publicity.

       B. McLaughlin Was Responsible for Breaching the Arbitration Agreement

       McLaughlin’s blaming Attorney A for her foregoing confidential arbitration is

unavailing. There is no dispute that Attorney A was McLaughlin’s lawyer when she filed the

Complaint in court rather than seek arbitration. Represented by new counsel in the arbitration,

McLaughlin argued she was unaware of the Arbitration Agreement, blaming Attorney A for

missing it. This finger-pointing is insufficient to excuse McLaughlin’s breach. Ignorance of a

contract’s arbitration requirement (to which she “clearly assented” per the court) is, as a matter

of law, no defense to a breach of contract. Moss v. Rent-A-Car, Inc., 2007 WL 2362207

(E.D.N.Y. Aug. 15, 2007) (“employee’s failure-to-read an arbitration agreement would not

generally allow an employee to avoid the terms set forth in that arbitration agreement”).

Moreover, McLaughlin was bound by the acts of Attorney A, her duly authorized counsel, in

filing the lawsuit rather than pursuing arbitration. Williams v. King, 679 F. App’x 86 (2d Cir.

2017) (party is “bound by the actions of counsel on his behalf”).

       Even more compelling than the legal principles affixing McLaughlin’s responsibility are

the facts specific to her circumstances. As pointed out earlier herein documentary evidence

                                                 6
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 8 of 25




supports that approximately four hours before the Complaint was filed on November 17, 2017,

Macquarie’s counsel supplied Attorney A with the Macquarie-McLaughlin Employment

Agreement containing the Arbitration Agreement, along with a cover letter focused on the

exclusivity of arbitration; and two hours pre-filing, Attorney A forwarded that Macquarie

correspondence to McLaughlin. I also credit representations by Macquarie that exclusivity of the

Arbitration Agreement was discussed with Attorney A prior to Macquarie’s letter of November

17, 2017 to Attorney A, which concluded (after quoting provisions on “confidential arbitration”):

“Although I advised you of this provision during our first conversation on this matter, I wanted

to make sure you had a copy of it.” Given Macquarie’s valuing confidentiality so highly, it is

reasonable to believe that, from the outset of this dispute, the contractual requirement of

confidential arbitration was made known to Attorney A, McLaughlin’s agent.

       C. McLaughlin Was Aware of Her Confidential Arbitration Agreement

       McLaughlin’s claims not to have read that November 17 material in time to stop the

filing ring hollow as support for her claimed ignorance, especially because the Employment

Agreement of May 5, 2017 (CX 22) was not the first arbitration agreement she had signed during

her tenure at Macquarie. McLaughlin signed a robust Arbitration Agreement upon joining

Macquarie in February 2012 (CX 19), and another on May 6, 2016 when she became Head of

NY Equity Sales (CX 20). Moreover, McLaughlin testified quite knowledgeably about other

aspects of her Employment Agreement, including cross-referenced complex compensation

arrangements. Described throughout the hearing as a competent up-and-coming member of

Macquarie’s U. S. Cash Equities management team, and a summa cum laude college graduate, I

find her protestations of ignorance as to a prominent feature of all of her Employment

Agreements – the multi-pages Arbitration Agreement – to lack credibility. For purposes of this
                                                 7
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 9 of 25




arbitration, I find that responsibility for her breaching the Arbitration Agreement and filing the

Complaint rests squarely with McLaughlin.

       D. McLaughlin Was Aware Her Court Filing Could Go Public

       McLaughlin denied any intent to damage Macquarie by filing her Complaint in court,

testifying she did not know the filing’s potential for public disclosure. However, she undercut

this profession of ignorance by admitting that she deleted from drafts of the Complaint identifiers

of clients and her ex-husband. The reason? McLaughlin testified that she did not want clients to

receive unwanted publicity or issues about her ex-husband to become known. Thus, her own

testimony contradicted her earlier representations that she thought court filings were confidential.

This testimony was particularly disingenuous in light of Attorney A’s written communications to

Macquarie on McLaughlin’s behalf, threatening damaging publicity when her harassment claims

in court would go public. McLaughlin was well aware of these exchanges between October 23

and November 17, 2017, regarding the possibilities of business damage to Macquarie from filing

a Complaint.

       Just as McLaughlin and Attorney A saw negotiation leverage in talking to Bloomberg on

November 16, they were well aware that her court filing the next day would likely create more

negative publicity against Macquarie, perhaps forcing a settlement of her claims. This is not

speculation; Attorney A’s first letters to Macquarie, beginning October 23, 2017, emphasized the

settlement value ($12 million) of avoiding a court complaint (CX 24). McLaughlin’s testimony,

that she was unaware the court filing could have public consequences, lacked credibility. Having

participated in drafting the 65-page Complaint and marshaling – indeed, editing – the

inflammatory exhibits, then stoking media interest in the Complaint through the Bloomberg

                                                 8
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 10 of 25




interview, McLaughlin effectively assumed the role sarcastically described for others by

Attorney A in his demand letter of October 23, 2017 to Macquarie: “An arsonist, he can set the

fire, pull the alarm, and be a hero”. McLaughlin’s breach of the Arbitration Agreement involved

no heroics or other justifiable basis. She is liable.

       E. Macquarie Is Entitled to Damages for Breach of Contract

       Macquarie seeks contract damages measured by (1) attorneys’ fees and expenses incurred

for motion practice in court necessitated by the Complaint, i.e., obtaining contested orders to seal

and then to compel arbitration, and (2) the loss of Macquarie business, i.e., reduced trading

revenue, attributable to McLaughlin’s publicizing what should have been a private dispute

resolved by confidential arbitration. Although the two requested bases for recovery are related,

damages are precisely calculable only for legal fees and expenses, as explained below.

               1. Attorneys’ Fees and Expenses for Proceedings in Court

       Macquarie’s fee-shifting application as a proxy for contract damages seeks an exception

to the “American Rule” whereby each side typically pays its own legal fees. Macquarie relies on

Aero Garage Corp. v. Hirschfeld, 185 A.D. 2d 775, 586 N.Y.S. 2d 611 (1st Dept. 1992) and

Sands Bros. & Co. v. Nasser, 2003 U. S. Dist. LEXIS 23406 (S.D.N.Y. 2004). Each is

applicable to the facts here, and each ordered fee-shifting as a remedy for a breach of contract.

Hirschfeld involved a property owner who created sufficiently “unusual circumstances”,

intentionally evading the terms of a contract, to impose unfair legal costs on the lessee, being

“fully aware from the outset that their actions were blatantly in breach of the agreement with

plaintiff and yet displayed their willingness to go to any lengths to achieve their ends.” Here, as

previously found, McLaughlin and Attorney A knew “from the outset” that the Bloomberg

                                                   9
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 11 of 25




interview of November 16, 2017 and the filing of the Complaint on November 17, 2017 violated

the confidentiality and confidential arbitration requirements of her Employment Agreement.

Their intent to “go to any lengths to achieve their ends” was manifest in Attorney A’s letter to

Macquarie of October 23, 2017 which threatened, through adverse publicity, not only severe

injury to its business but also the downfall of its CEO. (CX 24).

       Nasser ordered fee-shifting because the plaintiffs were “frivolous” seeking to enjoin the

defendant from pursuing arbitration against parties known to be subject to mandatory arbitration

under NASD rules. The court relied on its authority to award attorneys’ fees where “the party

refusing arbitration acted without justification or did not have a reasonable chance to prevail”.

Here, the Arbitration Agreement in light of New York and federal law leaves no reasonable

alternative to confidential arbitration as the exclusive forum for this matter. McLaughlin’s

attempted justifications for rejecting confidentiality and arbitration have themselves been

rejected herein and in large part by Judge Abrams in holding that “all of the claims in this action

will be referred to arbitration”. (S.D.N.Y. Dkt. No. 53). I conclude that, as in Nasser,

Mclaughlin’s actions in court have been “without justification” and she should bear the fees and

expenses incurred by Macquarie in resisting them.

               2. Loss of Gross Trading Revenue and Other Make-Whole Relief

       McLaughlin and Attorney A imposed on Macquarie two foreseeable (indeed, foreseen by

them) kinds of injury by breaching the confidential Arbitration Agreement: (a) adverse publicity

causing damage to business by cutting into trading revenue, and diminishing recruitment

opportunity and employee morale by portraying Macquarie as a bad place to work, and (b) legal

fees and expenses compelled by Macquarie’s having to try to prove the damages referred to in

                                                 10
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 12 of 25




(a). Based on the record as a whole, Macquarie has proved entitlement to monetary relief for its

legal costs referred to in (b), but not the difficult-to-prove business losses referred to in (a).

        Macquarie presented statistical (CX 131, 132) and anecdotal evidence purporting to show

that the notoriety of McLaughlin’s claims caused a significant drop in trading business, both in

volume and market share. While the business drop-off coincided with when McLaughlin went

public, that correlation alone does not prove causation. Macquarie’s trading volume and market

share pre-McLaughlin were not on an unbroken upward trajectory, and U. S. Cash Equities

appears to have been losing money regardless of volume or share. It is hard to ascribe monetary

loss directly to McLaughlin’s breach when large losses preceded it, and may even have abated

months later. Moreover, while the anecdotal evidence indicated wide outside awareness of

McLaughlin’s claims that put Macquarie in a bad light, no specific evidence was adduced that a

client or transaction or recruitment prospect was lost because of McLaughlin. This lack of proof

was more significant than the reasonable assumption, fed to Macquarie by Attorney A, that

publicity like McLaughlin’s would put any financial institution under a cloud, appearing to be

out of control and unsafe. Perhaps the most compelling evidence supporting causation may be

Attorney A’s representation to Macquarie that he had personal knowledge that another financial

institution suffered significant trading losses from similar claims he asserted on behalf of another

client. (CX 24). However, no admissible evidence from that other bank’s dispute establishes

that causation existed even there, much less here. Insufficient Macquarie-specific evidence was

adduced to prove business loss caused by McLaughlin.

        The only consequential damages from McLaughlin’s breach that are definite are legal

fees and expenses incurred by Macquarie in trying to prove that it suffered the business losses

promised by McLaughlin and Attorney A when they went public. As openly predicted by them,
                                                   11
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 13 of 25




Macquarie had to have been injured. Although Macquarie was unable to carry its burden to

prove causation regarding specific business injury, largely because the relevant business was

previously unprofitable, there is no dispute that Macquarie would have to, and did, spend money

in legal fees and expenses trying to obtain a remedy for McLaughlin’s impact on that business.

Causation in that context was clear. Just because Macquarie was unable to prove specifically

cause-and-effect – between McLaughlin’s actions on November 16 and 17, and the resultant

Bloomberg report on November 20, 2017 and its business falloff in the immediate aftermath –

does not mean Macquarie cannot be compensated for good faith efforts to be made whole

through arbitration. Accordingly, Macquarie is entitled to recover its legal fees and expenses

invested in pursuing its claim against McLaughlin for intentionally injuring its business by

threatening to and then breaching the confidential Arbitration Agreement.

               3. Remedy for McLaughlin’s Breach

       As found earlier in this Ruling, McLaughlin is liable for (a) Macquarie’s attorneys’ fees

and expenses incurred from court proceedings related to the Complaint, because this dispute was

contractually committed to arbitration; and (b) Macquarie’s attorneys’ fees and expenses

incurred trying to prove damage to its business directly attributable to McLaughlin’s breach of

her contractual obligations of confidentiality and to pursue confidential arbitration. Macquarie

shall submit to the arbitrator related billing information with sufficient specificity by August 2,

2019. McLaughlin may reply to Macquarie’s submission by August 16, 2019.

III. McLaughlin’s Claims of Unlawful Retaliation

       McLaughlin’s pre- and post-hearing submissions correctly identify her burden of proof to

establish unlawful retaliation under the applicable federal, state, and city statutes: (a)

                                                  12
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 14 of 25




McLaughlin engaged in “protected activity”, i.e., she opposed, or participated in an effort to

eliminate, employment discrimination – here, sexual harassment; (b) Macquarie knew of that

activity; (c) Macquarie subjected McLaughlin to a materially adverse action when or after it

learned of the protected activity; and (d) there was a causal connection between McLaughlin’s

protected activity and Macquarie’s adverse employment action in that retaliation was “a

motivating factor”. McLaughlin’s claims of unlawful retaliation must be dismissed for failure to

prove any materially adverse action.

       McLaughlin’s authority prominently cites Burlington N. & S. F. Ry v. White, 548 U. S.

53 (2006), and its admonitions that actionable retaliation requires “that a reasonable employee

would have found the challenged action materially adverse, which in this context means it well

might have dissuaded a reasonable worker from making or supporting a charge of

discrimination”; and, later: “We speak of material adversity because we believe it is important to

separate significant from trivial harms. Title VII, we have said, does not set forth ‘a general

civility code for the American workplace’. [citation omitted] An employee’s decision to report

discriminatory behavior cannot immunize that employee from those petty slights or minor

annoyances that often take place at work, and that all employees experience”. The Court in

Burlington goes on to emphasize that anti-retaliation provisions seek to prohibit employer

responses that deter reasonable employees from seeking statutory relief, and that “normally petty

slights, minor annoyances, and simple lack of good manners will not create such deterrence”.

This emphasis on reasonableness in evaluating what is a “materially” adverse action is

particularly relevant here. That these limiting principles apply also under the New York City

Human Rights Law (“NYCHRL”) is set forth in Mihalik v. Credit Agricole, 715 F. 3d 102 (2d

Cir. 2013).
                                                 13
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 15 of 25




       McLaughlin’s retaliation claim against Robert Ansell, then a Party, was dismissed via

summary judgment on Day 1 of the evidentiary hearing (October 29, 2018) for no showing of

“protected activity”, rendering immaterial the other elements of retaliation with respect to Ansell.

McLaughlin later narrowed the time frame of her claims against Macquarie by voluntarily

dismissing any claim of unlawful retaliation before the end of October 23, 2017 (Rulings on

Sexual Harassment, April 17, 2019, at p. 20). McLaughlin then failed to prove at the hearing

that any post-October 23 action by Macquarie was materially adverse to her. Just as she failed to

prove the prerequisite protected activity with respect to her claims against Ansell, McLaughlin

failed to establish the essential element of adverse action taken by Macquarie.

       Macquarie urges dismissal of McLaughlin’s retaliation claim for her lack of good faith in

alleging the underlying sexual harassment. Indeed, it has already been found in several places of

the Rulings on Sexual Harassment (April 17, 2019) that McLaughlin lacked credibility when

testifying that scores of her own texts, written during her two-years’ involvement with Ansell,

meant the opposite of what they said. McLaughlin’s effort to create a “fear motivator” was

contradicted not only by the romantic and symbiotic nature of her (and Ansell’s) texts, but also

debunked by the testimony of at least fourteen credible witnesses that McLaughlin appeared to

flourish, personally and professionally, during her time working near and then with Ansell.

Besides her sexual harassment testimony, McLaughlin was also not credible finger-pointing

away from responsibility for her breaches of contract, as found herein.

       Despite valid factual underpinnings for Macquarie’s argument to dismiss retaliation for

“bad faith”, the law is unclear. As Macquarie candidly informs, the Second Circuit has not

opined on this. It remains uncertain whether the NYCHRL will be construed as more protective

of protected activity than its federal and state counterparts. Accordingly, the invitation to
                                                 14
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 16 of 25




dismiss McLaughlin’s retaliation claims, based on her lack of candor in asserting

“unwelcomeness” and sexual harassment, is declined. However, based on the settled law of

retaliation as declared by the U. S. Supreme Court in Burlington, there is ample established

authority to address each and every retaliation claim made by McLaughlin. Individually and

together, these retaliation claims are insufficient and must be dismissed.

       McLaughlin’s opposition to Macquarie’s motion for JMOL (March 13, 2019), conceding

that her retaliation claims were “not based on pre-October 23, 2017 conduct”, aptly summarized

them as “premised in the protected conduct in which she engaged starting with her prior

counsel’s October 23, 2017 email to Macquarie and including, but not limited to, subsequent

communications with Macquarie regarding her being subject to harassment and discrimination,

and for her filing the lawsuit against Macquarie in district court. The retaliatory actions include,

but are not limited to, Macquarie’s poor treatment of her in the workplace, its placing her on paid

leave, and the reduction of her 2018 bonus (the lowest bonus McLaughlin had received since she

joined Macquarie).” (at p. 21). Mclaughlin’s pre-hearing brief (October 22, 2018) enumerated

more specific retaliatory actions “that included, among other things: (a) the plans to fire

McLaughlin during the October 23 and 24 offsite meeting; (b) not maintaining confidentiality of

the issues being addressed by Macquarie which arose as a result of that which followed Mrs.

Ansell’s learning on July 29, 2017 of the relationship her husband was having with McLaughlin;

(c) causing the Macquarie employees in the office, including those with whom she was working

on a daily basis, to ostracize her and make “life at work” very difficult; (d) also causing the word

to reach those outside Macquarie including clients, competitors, friends and acquaintances which

publicly humiliated and embarrassed her; (e) fabricated complaints against her to be included in

her file (evaluations) that were not only not true, but were also totally inconsistent with prior
                                                 15
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 17 of 25




years’ evaluations; (f) Macquarie’s giving McLaughlin the lowest bonus for the year ending

March 31, 2018 that she received during any of the six prior years of her employment at

Macquarie, this despite being promoted two times since joining the company in 2012, with

annual increases, each year, in revenue production, including for the year ending March 31,

2018. [footnote omitted].” {at p. 27).

       McLaughlin’s testimony at the hearing offered sub-parts of these six categories of alleged

retaliation, as if after October 23, 2017, practically every human interaction she had at

Macquarie now became offensive -- and even some that she didn’t have. Attorney A had

correctly advised McLaughlin that employers faced with similar claims often slip up and

succumb to the urge to retaliate, or do so inadvertently, becoming liable for the latter violation

even if not for the underlying allegations of sexual harassment. Here, as set forth below, this

array of retaliation claims, individually and together, were insufficiently supported to meet

McLaughlin’s burden of proof.

       The context for McLaughlin’s retaliation claims is important to understanding them. Her

communications with Ansell, post-breakup, revealed far less enthusiasm about work than

previously. Plans for the Eppley offsite had been ongoing when Mrs. Ansell discovered the

affair. The evidence reveals no objective evidence that McLaughlin’s job was at risk. But

McLaughlin believed Ansell might try to jettison her to save his marriage, and could use the

offsite as the means. Despite Ansell’s providing her heads-ups about what would occur, which

should have allayed her concerns, McLaughlin essentially threw her hands up and contacted

Attorney A. In her email of October 22, 2017 to Attorney A, she concluded: “I would really love

to find a way not to go back to that place.” (CX 88). After Attorney A had apparently described

his passion to keep working regardless of any financial need, McLaughlin’s reply was: “I on the
                                                 16
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 18 of 25




other hand would choose a different path if I had the financial flexibility to do so. It would allow

me to spend more time with my son. Currently, I wake up at 5 a.m. every day and leave him in

the morning by 6 a.m.” (CX 89). Attorney A attached to his email to Macquarie on October 30,

2017 McLaughlin’s summary of her first day back at work since the offsite and Ansell’s

suspension, which concluded: “There is zero chance this just goes away and people don’t link me

to his departure and whether or not HR wants to make it work, and do everything they can, they

can’t change peoples’ behavior towards me. We both know that.” (CX 6). She was telling

Attorney A, who relayed to Macquarie, that reinstatement would be disruptive and futile.

Clearly, McLaughlin wanted out.

       McLaughlin’s frequently-repeated testimony, that she only wanted to protect her job, was

not credible. She wanted to leave Macquarie at all costs (to them), and her primary goal was to

obtain a large settlement. Only her lawyer’s urging induced her to return to Macquarie for the

purpose of gaining leverage and raising risks of retaliation during settlement negotiations. This

was the context for McLaughlin’s allegations of mistreatment from all levels of Macquarie

employees upon her grudging return to work in late October 2017.

       A. Poor Treatment at Work: Presumptions, Not Reality

       CX 6 was McLaughlin’s contemporaneous detailing of her return to work after Ansell’s

departure and the perceived slights that made her “incredibly uncomfortable and I felt like a

leper. My US management team barely acknowledged me.” She also testified about five named

individuals who either ignored her or were less voluble than usual or not responsive to an email.

Three of them testified (McLaughlin did not call the other two) about no animus toward

McLaughlin, that they did not know why Ansell had left, but that there was indeed workplace

                                                17
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 19 of 25




upset about the revolving door for executives over U. S. Cash Equities. It was not about

McLaughlin. This was unpersuasive evidence of mistreatment.

        Subsequently, McLaughlin complained internally that a subordinate worker had ignored

her need for access into the office from the elevators. Macquarie HR investigated, the cause may

have been inadvertent as reported to McLaughlin and McLaughlin did not seek further relief.

During the arbitration, McLaughlin dwelled on the incident as reflecting not only the employee’s

uncorrected retaliatory animus, but also Macquarie’s spoliation of the building management’s

security camera tape (which Macquarie denied). Despite McLaughlin’s burden to prove

retaliation, she did not call the employee as a witness. The incident is inconsequential. Similarly

unavailing was McLaughlin’s effort to prove that Macquarie turned her Sales team against her

and supplanted her role in employee evaluations for bonuses. Credible testimony revealed that,

after McLaughlin’s Complaint and its $40 million demand became known, some people

reporting to her sought to have someone other than McLaughlin with them to help advocate their

individual bonus requests. That Macquarie accommodated these reasonable requests for help in

no way implicates management in retaliation against McLaughlin. Nor can anything about the

Eppley offsite be ascribed to retaliation since the chronology does not work, and no adverse

action was associated with it. McLaughlin’s claims of

being ostracized by co-workers after her Complaint went viral was met by convincing testimony

to the contrary by those co-workers. McLaughlin presented not a single witness to support those

claims. The few documented incidents of even misperceived slights were met with apologies.

Based on Burlington, the sum total of her complaints about rough-edged workplace interactions

was the stuff of “civility codes”, not retaliation.


                                                      18
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 20 of 25




       B. Failure to Protect Confidentiality: Irony, Not Reality

       That McLaughlin would criticize Macquarie, for not doing more to keep confidential the

role of McLaughlin in Ansell’s departure, is sheer chutzpah. Putting aside McLaughlin’s

publicizing in embarrassing detail her own version of their sexual relationship, reasonable

communication by Macquarie management with those having a need to know was absolutely

essential to prevent unlawful retaliation. Macquarie did that. By not commenting on

McLaughlin-Ansell matters and instead focusing on Dan Ritchie’s replacing Ansell and

McLaughlin’s continuing in her prior role, Macquarie was businesslike and helpful in avoiding

retaliation. That the communications were sufficient is evident from the absence of actionable

retaliation incidents. That the employee communications did not cross the lines into private

matters hurtful to McLaughlin is evident from lack of incriminating testimony. That

McLaughlin, if asked, would have conducted Macquarie’s internal communications differently,

particularly giving her more early warning and heads-ups about what was to be said and when, is

merely disagreement about business judgment. The U. S. Supreme Court has long ordered

judges (and arbitrators) not to become “super personnel departments” instead of focusing on

discrimination and retaliation. Macquarie’s handling of the difficult circumstances surrounding

McLaughlin’s very public allegations and her presence as an active employee was professional

and nonretaliatory.

       C. Paid Leave of Absence: Benefit, Not Detriment

       McLaughlin’s claim that Macquarie retaliated by forcing her to take paid leave is not

credible. First, the context: McLaughlin’s stated goal from the beginning (late October 2017)

was to leave Macquarie with a large severance pay settlement. She made that clear to Attorney

                                                19
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 21 of 25




A in communications previously described herein. She did not want to return to Macquarie even

before her self-made notoriety through the Bloomberg interview on November 16, 2017. As she

communicated to HR prior to going on leave, she was back at work only at the urging of

Attorney A who saw the leverage in settlement negotiations of her workplace presence rather

than absence. Think Trojan Horse. As McLaughlin’s relationship with Attorney A soured, she

began to value her own need to exit Macquarie higher than his advice to stay and bear it.

       Finally, on April 11, 2018, she met with Austin Dowling of HR in his office, became

emotional, described her conflicting pressures, then asked unequivocally to be put on paid leave.

Not only did Dowling hear this, but so did Jessie Cardinale, also of HR, who sat close to that

office. Both testified credibly at the hearing to this effect. Dowling that day sent McLaughlin a

confirming email before seeking approval for her request (CX 79), and McLaughlin did not

indicate disagreement for a week. On April 18, when Dowling got Macquarie’s approval for the

paid leave, he notified McLaughlin of its start date and the mechanics of security, including

suspended access to the office. (CX 81). McLaughlin’s responses (CX 81), copying Attorney A,

were remarkably similar in style and format to Attorney A’s initial communications with

Macquarie (CX 24). At that point, McLaughlin protested against going on paid leave – not that

she had changed her mind or was committing to renewed efforts on Macquarie’s behalf, but

because she had never agreed to the leave; and also: “My lawyer has advised me to continue to

show up for work which I intend to do”. And in a same night follow up email: “I made no such

formal request.... This was a total setup.... I will be back to work on Friday...”. Now quite

belligerent on this (and at the hearing), invoking an adversary role at work, McLaughlin’s

testimony was that Macquarie had proposed the leave, she rejected it, and it was therefore

involuntary leave in retaliation for her protected activity. Dowling and Cardinale testified that
                                                20
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 22 of 25




McLaughlin had requested the paid leave, and Dowling credibly described his thought process in

getting it approved and then sticking to it in the face of McLaughlin’s erratic retraction later.

Ritchie supported his judgment: paid leave was clearly in both sides’ best interests, both business

and legal. Based on the record as a whole, McLaughlin’s denial that she sought and got paid

leave of absence lacked credibility. McLaughlin thus tried to prove retaliation, from

Macquarie’s conferring of a benefit that met her originally-stated needs, but may have conflicted

with Attorney A’s litigation strategy. Her effort not only failed but diminished her credibility.

       D. Bonus Reduction: Business Judgment, Nor Retaliation

       McLaughlin urged that, because her bonus was reduced from $415,000 in 2017 to

$300,000 in 2018, this must have been retaliation for her protected activity which began October

23, 2017. Macquarie countered with several business judgment justifications for the reduction.

First, the bonus pool for U. S. Cash Equities had been reduced overall. This was a macro-

economics decision unrelated to McLaughlin’s harassment claims: U. S. Cash Equities had lost

millions of dollars that year. Since bonuses are typically a share of profits, any amount for

McLaughlin could have been deemed a benefit, not detriment. Second, Ansell was no longer

responsible for allocating bonuses from the pool, and there was testimony from numerous

witnesses that he had favored McLaughlin. Bonus allocations were a zero-sum game, and some

peers of McLaughlin’s had endured disproportionate reductions under Ansell. Ritchie, having

assumed Ansell’s decision-making role, saw a need to give a catch-up bonus boost to a

McLaughlin peer who had endured an undeservedly large bonus reduction the prior year.

Pursuant to McLaughlin’s Employment Agreement and incorporated compensation policies and

programs, business decisions such as these were clearly within the discretion of Macquarie in

allocating bonuses. Third, Ritchie certainly had discretion to consider in bonus allocation the
                                                 21
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 23 of 25




disruption caused by McLaughlin’s erratic behavior in showing up unannounced in the office on

Thursday (she had written about Friday) after the commencement of her paid leave, then exiting

for the lobby where she sat crying in plain sight. I take arbitral notice that bonuses are not just to

reward hard work (which McLaughlin’s testimony emphasized) but also to incentivize behavior

likely to reach positive goals. To reward disruptiveness, stemming from apparently willful

misunderstanding/borderline insubordination, would be counterproductive. Fourth, as

McLaughlin emphasized in her closing argument, her 2018 bonus reduction was not the first she

had experienced at Macquarie: “In 2013 my bonus was $400,000. In 2014 my bonus was also

$400,000. In 2015 my bonus was $550,000. In 2016 $500,00. In 2017 $415,000. And then in

2018 $300,000.” (Transcript 7906). Putting aside that during that period McLaughlin also

received an increase in base salary, this erratic pattern of bonus allocation reflects the multi-

factor bonus considerations – including overall company and business unit performance – that

characterized McLaughlin’s tenure. Presumably, she worked just as hard during the up years as

during the downs. She did not (and does not) complain about that compensation history. Indeed,

high executive turnover meant several different decisionmakers with varying priorities were

raising or reducing her bonuses. She accepted bonus reduction without complaint while

supervised by Ansell, simultaneously promoting his mentorship. Given this comp history, there

is nothing remarkable about McLaughlin’s 2018 bonus that even implies unlawful motives.

McLaughlin failed to prove that her 2018 bonus reduction was evidence of retaliation.




                                                  22
Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 24 of 25
        Case 1:17-cv-09023-RA Document 75-8 Filed 07/08/20 Page 25 of 25




interview, the Complaint and subsequent federal court proceedings, and through the early stage

of this arbitration, including the initial conference call with Parties and arbitrator, until on or

about the second week in September 2018. Attorney A was thereupon replaced by attorney

Richard Plotkin, and then the law firm Epstein Ostrove LLC., whose limited-purpose appearance

was supplemented by the regular assistance at the hearing provided to McLaughlin by William

C. Costopoulos, Esq., her father.




                                                   24
